Citation Nr: 0305976	
Decision Date: 03/28/03    Archive Date: 04/08/03	

DOCKET NO.  99-02 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for right ankle and 
knee disabilities secondary to service-connected residuals of 
osteomyelitis of the right lower leg. 

2.  Entitlement to a compensable evaluation for residuals of 
osteomyelitis of the right lower leg, including a 2-
centimeter scar.




ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel





INTRODUCTION

The veteran had active military service from December 1938 to 
December 1941 and from January 1942 to October 1945.  

This matter is before the Board of Veterans' Appeals on 
appeal from a July 1998 rating decision by the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  By that rating decision, among other 
determinations, the RO denied service connection for right 
knee and ankle disabilities secondary to service-connected 
residuals of osteomyelitis of the right lower leg with a 
2-centimeter scar and denied a compensable evaluation for the 
residuals of osteomyelitis of the right lower leg with a 2-
centimeter scar.  

In November 2000, the Board remanded the case to the RO for 
additional evidentiary development consisting primarily of a 
VA examination to determine the etiology of any current right 
ankle or knee disability now present.  The Board asked that 
the examiner describe the scar on the veteran's right lower 
leg and express an opinion as to whether any current right 
ankle or knee disability was present in service or was 
etiologically related to service-connected residuals of 
osteomyelitis of the right lower leg.  The veteran was unable 
to appear for an examination because of inability to travel 
due to health reasons.  On further review of the existing 
record, the RO continued it's prior denial of the claim as to 
both issues and returned the case to the Board.  


FINDINGS OF FACT

1. Service connection is in effect for residuals of 
osteomyelitis of the right lower leg with a 2-centimeter 
scar, rated noncompensably disabling since July 1986.

2. No disability of the right knee or ankle was manifest 
during service, and the veteran is not shown to have a 
current right knee or ankle disability that is proximately 
due to or the result of the service-connected osteomyelitis 
residuals with a 2-centimeter scar.  

3.  The veteran was treated for an episode of osteomyelitis 
in service involving the lower end of the right tibia; no 
discharging sinus or other evidence of active infection 
indicating a recurrence of osteomyelitis has been documented 
since service.  

4.  The 2-centimeter osteomyelitis scar on the veteran's 
right lower leg is asymptomatic.  


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a 
right knee or ankle disability, secondary to service-
connected residuals of osteomyelitis with a 2-centimeter 
scar, are not met.  38 U.S.C.A. §§ 5107, 7104 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.310(a) (2002).  

2.  The criteria for a compensable rating for residuals of 
osteomyelitis with 
a 2-centimeter scar are not met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 2002); 38 C.F.R. § 4.71a, Code 5000 
(2002); 38 C.F.R. § 4.118, Codes 7803, 7804, 7805 (as in 
effect before August 30, 2002); 38 C.F.R. § Codes 7803, 7804, 
7805 (as in effect after Aug. 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matter -- the VCAA 

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) (the Board must determine whether the various 
provisions of the VCAA apply to a particular claim).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence the VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the applicable law and regulations and 
the inadequacy of the evidence of record as a basis for an 
allowance of service connection for the veteran's right knee 
disability were explained in the statement of the case and in 
subsequent supplemental statements of the case.  The Board's 
remand apprised the veteran of the need for medical records 
regarding his disabilities as a basis for adjudicating his 
claims.  The supplemental statement of the case issued by the 
RO in December 2002 following the remand set forth in full 
the regulations that implement the VCAA.  

In addition, the record shows that in January 2001 the RO 
mailed the veteran a letter which advised that the 
information needed from him in order to obtain records 
regarding the disorders at issue consisted of, specifically, 
the names and addresses of each health care provider who had 
treated him for his disabilities.  Forms authorizing the 
release of private medical records to the VA were furnished 
with the letter.  A letter in July 2002 contained further 
information regarding the submission of supporting evidence.  
Forms were again provided.  A further letter sent in July 
2002 requested that the veteran execute a form authorizing 
the release of medical records from Dr. Disaunake, whom his 
wife had identified as his doctor at the Good Neighbor Rest 
Home.  No reply was received.  The essence of the approach 
set forth in these letters was to allocate the responsibility 
for procuring evidence between the veteran and VA such that 
the VA would make official requests for all records for which 
the veteran provided adequate identifying information and 
executed release authorization forms.  In the aggregate, the 
statement of the case, the supplemental statements of the 
case, the Board remand and the RO letters are sufficient to 
inform the veteran of the requirements of the law, the 
evidence needed to support his claim, the information he must 
supply to permit VA assistance in developing his claim, and 
the evidence to be procured by the VA in furtherance of its 
duty to assist pursuant to the requirements of Quartuccio.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2098 (2000) (codified at 38 U.S.C.A. § 
5103A).  

With respect to the duty to assist, the record reflects that 
the relevant evidence in this case has been developed to the 
extent possible.  All known VA outpatient treatment records 
have been obtained.  The veteran underwent a VA examination 
in May 1998 in connection with his claim.  Pursuant to the 
Board's remand, the RO attempted to schedule a further 
examination to document the existence of any current right 
knee or ankle disability; when the scheduling of such an 
examination proved impossible, the RO obtained a medical 
review of the existing record as the basis for at least a 
partial opinion relating to the claim.  The RO offered to 
obtain treatment records from the veteran's current 
physician, Dr. Disaunake, but the veteran did not respond by 
submitting the necessary form authoring the release of the 
records to VA.  

To the extent that the Board can ascertain, there are no 
additional actions that the Board can undertake to develop 
the record.  There is nothing to suggest that the veteran can 
now travel to a VA examining facility, and, for whatever 
reason, the veteran has not been cooperative in providing 
releases authorizing the procurement of private medical 
records.  The Board is unable to request searches for 
additional evidence without the active cooperation of the 
veteran and is under no obligation to do so.  VA is not 
required under the VCAA to provide assistance to a claimant 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a) (West Supp. 2002); see also Wensch v. Principi, 15 
Vet. App. 362, 368 (2001) (when there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the claimant in 
substantiating his claim, the VCAA does not apply).  

The current record shows to that by any rationale standard 
the Board and the RO have gone to, or even well beyond any 
reasonable effort to discharge the duty to assist and the 
duty to notify.  Given the fact that the claimant has not 
cooperated by providing simply the paperwork necessary for VA 
to obtain alleged outstanding records, and that he is not 
capable of attending a scheduled examination, it is no longer 
a matter of reasonable possibility that further communication 
with the claimant, including any further admonition that he 
should obtain and submit evidence, could aid in 
substantiating the claim.  The statute expressly limits the 
Secretary's obligations to those circumstances offering a 
reasonable possibility of substantiating the claim.  In light 
of the foregoing, the Board finds that under the 
circumstances of this case, the VA has satisfied the 
notification and duty to assist and the duty to notify 
provisions of the new law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.  

Factual background  

Service medical records show that in November 1943 the 
veteran was evaluated for complaints of pain in the right 
lower leg that had begun 48 hours earlier and had become 
progressively more severe with swelling and redness.  A 
diagnostic impression of phlebitis of the right lower 
internal leg was recorded.  The veteran was transferred from 
his ship to a naval hospital for further evaluation.  He gave 
a four-day history of pain, redness and swelling of the right 
lower leg above the mesial malleolus.  The skin was tense and 
very tender to pressure.  An X-ray was interpreted to show 
early osteomyelitis.  An X-ray in December 1943 showed a more 
evident zone of destruction and more marked periosteal 
proliferation.  In January 1944, a draining sinus was 
reported.  The sinus wound slowly granulated and healed.  
X-rays in March 1944 showed no evidence of sequestra.  An 
April 1944 X-ray showed considerable improvement.  A single 
small area of rarefaction was thought to possibly represent 
the residual of a bone abscess.  There was a small adherent 
scar on the anterior surface of the leg at the site of the 
osteomyelitis.  The veteran was returned to duty toward the 
end of April 1944.  Service medical records, including the 
report of examination for separation, contained no reference 
to a disability of the right knee or ankle.  

The record contains a number of private treatment records 
dated from 1971 to 1980.  In October 1977, the veteran 
underwent a right knee arthrogram that showed no defect in 
either meniscus. 

The veteran filed a claim for service connection for 
osteomyelitis in July 1986.  Service connection for history 
of osteomyelitis of the right lower leg with a 2-centimeter 
scar was granted in January 1987 and a noncompensable rating 
was assigned.  The evidence reviewed by the rating board 
included medical reports from a VA hospitalization in 
September and October 1986 for an unrelated disorder.  
Examination during the hospitalization showed a healed 
incisional scar of about 2 centimeters over the anterior 
right lower leg.  The veteran reported that he had been 
treated for osteomyelitis intermittently since service.  It 
was reported that a December 1985 bone scan had shown no 
evidence of osteomyelitis.  It was reported in September 1986 
that there was no evidence of interruption in the skin 
integrity of the right lower leg, and it was reported the 
following month that there was no good evidence of right 
lower leg osteomyelitis.

VA outpatient treatment records dated in 1985 and 1986 show 
that in November 1985 a small ulcer of the right lower leg 
surface was reported and an X-ray was interpreted to strongly 
suggest osteomyelitis.  A bone scan in December 1985 showed 
no evidence of osteomyelitis.  In December 1986 a bone 
imaging study showed no evidence of acute osteomyelitis.  

Private medical records dated from 1977 to 1987 include a 
hospitalization record noting the recurrence of an episode of 
osteomyelitis in 1967.  In November 1987, the veteran 
reported to a physician that he still had two episodes per 
year of difficulties with osteomyelitis.  A December 1987 
X-ray showed no evidence of acute infection. 

By a November 1988 decision, the Board denied the veteran's 
appeal of the RO's initial assignment of a noncompensable 
rating for osteomyelitis.  The Board found that the evidence 
did not demonstrate that the veteran had experienced two or 
more recurrences of active osteomyelitis since service.  

The veteran filed a claim for an increased rating for 
osteomyelitis in January 1998.  

Records from the McKenzie-Willamette hospital dated from 1991 
to 1993 are of record.  The records do not document an active 
osteomyelitis infection.

VA outpatient treatment records dated from 1985 to 1998, 
including duplicates of the records previously considered by 
the Board, were received.   In a November 1987 entry, it was 
reported that the right leg had been swelling and draining.  
The veteran had been wearing hose as ordered.  There was no 
edema or skin break down.  In June 1988, it was reported that 
the right leg was very tender from osteomyelitis.  In January 
1990, the veteran stated that scar tissue at the old 
osteomyelitis site adhered to the tibia causing pain on leg 
motion.  He continued to wear hosiery.  In June 1991, it was 
reported that the veteran had gone "East" and had walked 
around a lot and that the osteomyelitis was draining.  There 
was no present evidence of drainage at the time of the 
examination.  The area was well healed.  In July 1990, it was 
reported that the osteomyelitis was controlled by topical 
applications.  

The veteran underwent a VA examination in May 1998.  He 
claimed that since service he had had chronic and recurrent 
drainage at the osteomyelitis site, most recently 3 to 4 
years earlier.  The wound was currently quiescent.  He 
complained of aching in the area, especially at night.  He 
complained of pain with weight bearing, standing and walking.  
On examination, there was a 1 x 1 centimeter scar over the 
anterior aspect of the lower leg at the junction of the lower 
and middle thirds of the tibia.  The scar was somewhat 
irregular in shape.  There was some bony irregularity to 
palpation.  There was no redness or swelling.  There was no 
tenderness as such.  The diagnosis was "shrapnel" wound, 
right lower extremity, distal anterior tibia with history of 
osteomyelitis.  There was no current evidence of active 
osteomyelitis.

In June 1998, the veteran underwent a VA bone scan.  There 
were no definite findings of osteomyelitis.  The distal right 
tibia was unremarkable.  

VA outpatient treatment records dated in 1988 and 1999 
contain no reference to drainage or other indications of 
active osteomyelitis infection.  

In March 2001, the file was reviewed by the examiner who had 
performed the May 1998 VA examination.  The review was 
conducted pursuant to the Board remand in lieu of an actual 
physical examination of the veteran, who was unable to 
attend.  The examiner stated that on review of the veteran's 
records, it was unlikely that osteomyelitis had anything to 
do with a right ankle or knee condition unless osteomyelitis 
had spread to those areas.  He indicated that he had no way 
of knowing that without seeing the veteran.  He also 
indicated that it was impossible to make a determination 
about the veteran's scars without his being present.  He 
noted that, when he examined the veteran in 1998, there was a 
scar over the anterior aspect of the lower leg at the 
juncture of the lower and middle thirds of the tibia with 
some bony irregularity to palpation.  There was no erythema, 
swelling or tenderness.  



Legal criteria  

Service connection may be established for disability that is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 2002).  If the disability is 
not shown to have been chronic in service, continuity of 
symptomatology after separation is required to support the 
claim.  38 C.F.R. § 3.303(b) (2002).  

VA regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2002); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2001); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) (holding that where proximate 
causation is not shown, secondary service connection may 
still be established for disability due to aggravation of a 
non service-connected disability by service-connected 
disability); Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

Osteomyelitis, acute, subacute, or chronic, if of the pelvis, 
vertebrae, or extending into major joints, or with multiple 
localization or with long history of intractability and 
debility, anemia, amyloid liver changes, or other continuous 
constitutional symptoms, is evaluated as 100 percent 
disabling.  A 60 percent rating is assignable when there are 
frequent episodes, with constitutional symptoms.  A 30 
percent is assignable with definite involucrum or sequestrum, 
with or without discharging sinus.  A 20 percent rating is 
assignable when there is a discharging sinus or other 
evidence of active infection within the past 5 years.  A 10 
percent rating is assignable when the osteomyelitis is 
inactive following repeated episodes, without evidence of 
active infection in past 5 years.  38 C.F.R. § 4.71a, Code 
5000 (2002).  

Note (2) following Code 5000 states that a 20 percent rating 
for activity within the past 5 years is not assignable 
following the initial infection of active osteomyelitis with 
no subsequent reactivation.  The prerequisite for this 
historical rating is an established recurrent osteomyelitis.  
To qualify for the 10 percent rating, 2 or more episodes 
following the initial infection are required.  This 20 
percent rating or the 10 percent rating, when applicable, 
will be assigned once only to cover disability at all sites 
of previously active infection with a future ending date in 
the case of the 20 percent rating.  

Effective August 30, 2002, the rating criteria pertaining to 
skin disorders, including scars, have been changed.  Under 
the criteria in effect before that date, Code 7803, provided 
for a 10 percent rating for superficial scars that were 
poorly nourished with repeated ulceration.  Under Code 7804, 
a 10 percent rating was provided for superficial scars that 
were tender and painful on objective demonstration.  Under 
Code 7805, scars were ratable on the basis of limitation of 
function of the part affected.  38 C.F.R. § 4.119, 
Codes 7803, 7804, 7805 (as in effect before August 3, 2002).  

Under revised Code 7801, a 10 percent rating is assignable 
for scars other than those involving the head, face, or neck 
that are deep or that cause limited motion if involving an 
area or areas exceeding 6 square inches (39 sq. cm.).  To 
warrant the next higher rating of 20 percent, an area or 
areas exceeding 72 square inches (465 sq. cm.) is required.  
Note (2):  A deep scar is one associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Code 7801 (effective 
August 30, 2002).  

Under Code 7802, a 10 percent rating is assignable for scars 
other than those involving the head, face, or neck that are 
superficial and that do not cause limited motion if involving 
an area or areas of 144 square inches (929 sq. cm.) or 
greater.  Note (1): Scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Code 7802 (effective 
August 30, 2002).  

Under 7803, superficial or unstable scars are rated as 10 
percent disabling.  Note (1): An unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar.  Note (2): A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Code 7803 (effective August 30, 2002).  

Under Code 7804, scars that are superficial or painful on 
examination are rated as 10 percent disabling.  Note (1): A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Code 7804 (effective 
August 30, 2002).  

Under Code 7805, scars, other; are rated on limitation of 
function of affected part.  38 C.F.R. § 4.118, Code 7805 
(effective August 30, 2002).  

Discussion  

A.  Service connection - right knee and ankle disabilities 

The medical evidence of record does not demonstrate that the 
veteran had any disability of the right lower extremity in 
service other than osteomyelitis.  No separate disability of 
the right knee or ankle was shown, and the veteran does not 
so contend.  He argues instead that he has disability of the 
right knee and ankle as a result of service-connected 
residuals of the episode of osteomyelitis.  

However, the voluminous post service medical record does not 
document that a chronic disability of the right knee or ankle 
separate from osteomyelitis residuals is currently manifest.  
No such disability is shown in private or VA treatment or 
examination records.  It appears that the veteran may be 
referring to disability of the ankle synonymously with 
symptoms that he attributes to osteomyelitis residuals.  In 
any event, no chronic knee or right ankle disability separate 
from osteomyelitis is shown in the record.

In the absence of competent medical evidence showing that the 
veteran presently has a medically defined disability of the 
right knee or ankle, there is no basis for the granting of 
service connection.  Whether entitlement is sought on the 
basis of direct service incurrence or as disability 
proximately resulting from a service-connected disability, 
the existence of a current disability is the cornerstone of a 
claim for VA disability benefits.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (noting that Congress specifically 
limited entitlement for service- connected disease or injury 
to cases where disability is present).  See also Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists).  

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against the claim for 
service connection for a right knee or ankle disability 
secondary to service-connected residuals of osteomyelitis.  
Where a preponderance of the evidence is against a claim, the 
benefit of the doubt doctrine does not apply and the claim 
must be denied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 
see also 38 C.F.R. § 3.102 (2002); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  

B.  Compensable rating for residuals of osteomyelitis.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (rating schedule).  
See 38 C.F.R. Part 4 (2002).  Separate diagnostic codes 
identify the various disabilities.  The percentage ratings 
contained in the rating schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from service-connected diseases and 
injuries in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (2002).  A request for an increased 
rating must be viewed in light of the entire relevant medical 
history.  See 38 C.F.R. 4.1 (2002); Peyton v. Derwinski, 1 
Vet. App. 282, 287 (1991).  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The present appeal arises from the denial of a claim for 
increase as defined in 38 C.F.R. § 3.160(f) (2002), as 
distinguished from the assignment of an initial rating 
following the original grant of service connection; 
consequently, the rule from Francisco v. Brown, 7 Vet. 
App. 55 (1994) is applicable (holding that although the 
entire recorded history must be considered, past medical 
reports do not receive precedence over current findings and 
it is the present level of disability that is of primary 
concern).  See also Fenderson v. West, 12 Vet. App Vet. App. 
119 (1999).  

In determining the proper rating for osteomyelitis, the rule 
of Francisco may not be strictly applied since the rating 
criteria found in Code 5000 require consideration of both 
current symptomatology and the historical progression of the 
disorder throughout the period since the initial infection.  
Compensable ratings may be assigned only where the disorder 
is shown to be recurrent in nature, that is, where there have 
been two or more recurrences of active infection after the 
initial infection.  If the most recent recurrent infection 
occurred within the past five years, a 20 percent rating may 
be assigned.  If the most recent recurrent infection occurred 
more than five years ago, a 10 percent rating is applicable.  
The threshold requirement for either a 10 percent or a 
20 percent rating is that the recurrent nature of the 
disorder be established.  

The veteran has reported a long history of recurring 
infections since service with episodes of drainage that occur 
once or twice a year.  This contention has been repeated in 
connection with both the present and the prior appeals to the 
Board and to medical personnel.  While this history would 
signify substantial disability if documented, the clinical 
record clearly documents only one episode of actual 
infection, for which the veteran received VA treatment in 
1987.  The other medical references to osteomyelitis 
infections appear to be largely historical and based on 
information received from the veteran rather than on actual 
clinical observation.  On the occasions when the leg is 
actually examined, no active infection is found.  The veteran 
has reported that an earlier reactivation occurred in 1967, 
but that episode remains undocumented despite numerous 
requests for treatment records.  X-ray findings consistent 
with old osteomyelitis have been reported on numerous 
occasions but no active infection has been reported on X-rays 
or bone scan.  The record is therefore insufficient to 
establish that multiple recurrences of osteomyelitis have 
taken place in this case.  

A small scar measuring 2 centimeters has been recognized as a 
residual of osteomyelitis and is part of the service 
connection award.  The most recent clinical description of it 
was in May 1998 when the scar was shown to include a bony 
irregularity to palpation.  The veteran is potentially 
entitled to a separate evaluation for the scar; the 
assignment of multiple separate ratings for the same service-
connected disability is permissible where the ratings are not 
"duplicative of or overlapping with" the symptomatology of 
other conditions.  Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  If duplication and overlapping are avoided, separate 
ratings do not contravene a VA regulation that prohibits the 
pyramiding of ratings for service-connected disabilities.  38 
C.F.R. § 4.25 (2002).  In this case, the available evidence 
shows that the scar is asymptomatic and non tender and does 
not qualify for a compensable rating under any of the 
applicable scar codes.  Since it does not qualify for a 
compensable rating, there is no reason to rate the scar 
separately from the underlying osteomyelitis residuals.  

It should be noted that the rating criteria for scars and 
other skin disorders were changed as of August 30, 2002.  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative judicial 
process has been concluded, the version most favorable to the 
claimant must be applied unless Congress has provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary has done so.  Karnas v. Brown, 1 Vet. App. 308 
(1991); Marcoux v. Brown, 9 Vet. App. 289 (1996).  In the 
present case, to the extent that can be determined from the 
present record, the scar is asymptomatic and it size is 
indisputably beyond any threshold for a higher rating under 
revised criteria.  Therefore not entitled to a compensable 
rating under either version of the regulation.  Since the 
scar in this case is a static condition, there is no prospect 
whatsoever that further development could substantiate 
entitlement to any increased rating.  Even assuming the 
question arose as to whether the scar is still static, any 
potential entitlement to an increase under the new provisions 
would require recent clinical date, but since the scheduling 
of a current examination is impossible, the Board has no 
choice but to rely on the existing record.  Under the 
circumstances presented and in view of the unavailability of 
additional medical documentation that might change the 
determination herein, the Board finds that consideration of 
the appeal under the new regulations will not result in 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  In the alternative, even assuming theoretical 
prejudice could be conjectured as to the revised criteria, 
the record is fixed and it is clear that there is no prospect 
whatever that further review or action by the RO could result 
in a benefit flowing to the claimant.  As the Court has held: 
"strict adherence [to the law] does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case.  Such 
adherence would result in the Court's unnecessarily imposing 
additional burdens on the [Board of Veterans' Appeals] and 
[the Department of Veterans Affairs] with no benefit flowing 
to the veteran."  Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that the 
criteria for a compensable rating for residuals of 
osteomyelitis with a 2-centimeter scar have been met.  Where 
a preponderance of the evidence is against a claim, the 
benefit of the doubt doctrine does not apply and the claim 
must be denied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 
see also 38 C.F.R. § 3.102 (2002); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  




ORDER

Service connection for a right knee or ankle disability 
secondary to osteomyelitis of the right leg is denied.

A compensable rating for osteomyelitis of the right leg is 
denied.



                       
____________________________________________
	Richard B. Frank
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

